DETAILED CORRESPONDENCE
This Office action is in response to the amendment received April 18, 2022.
New grounds for rejection are given below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-18, 23 and 27 are rejected under 35 U.S.C. 103 as obvious over HSIEH et al (2015/0153646)
The claimed invention recites the following:

    PNG
    media_image1.png
    321
    616
    media_image1.png
    Greyscale

HSIEH et al report a photosensitive resin composition comprising a polysiloxane, an alkali-soluble resin, a polyfunctional acrylic monomer, a photoinitiator and pigments as seen in Table 4 for the composition wherein any of the examples comprise a polysiloxane see page 25 shown below:

    PNG
    media_image2.png
    738
    619
    media_image2.png
    Greyscale




Example 1 is formulated with A-1-1 and B-1, which meet the claimed alkali-soluble resin and polysiloxane, see Synthesis Embodiment 1 on paragraph [0198] shown here:
    PNG
    media_image3.png
    266
    415
    media_image3.png
    Greyscale

The hydroxy containing comonomer is 2,6-di-t-butyl-p-cresol and is in an amount of 17% by weight.  
Thus, claim 23 is met for the recited 3% or more and 40wt% or less limitation.

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to replicate Example 1 or any of the examples having an alkali-soluble resin, with a hydroxy-containing unit shown in Synthesis Example 1, resin(A-1) and reasonably expect of same or similar results for excellent chemical resistance and image patternability. 
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art references disclose the claimed hydroxy containing monomer units as recited in claims 24-26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737       
  
J. Chu
May 12, 2022